DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/16/2022 and 05/24/2022 have been entered.

Claim Status
Claims 1-8, 10-18 are amended.
Claims 1-8, 10-18 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 05/16/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 10, 17 are objected to because of the following reasons: 
For claims 1, 10, 17, the term “and/or” is unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8, 10-18 contain the following limitations which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“wherein the measured amount of the initial data traffic is not zero” (claim 1, 10)
After multiple readings of the specification, Examiner still couldn’t locate anything in the specification regarding “wherein the measured amount of the initial data traffic is not zero”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-5, 7, 11, 13-14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 7, 11, 16-18 are indefinite because there are insufficient antecedent basis for the following limitations:
“the prediction of the requirement of the resource” (claim 2)
“the allocated radio resource” (claim 7)
“the radio resources admitted to the first UE” (claim 7)
“the prediction of the requirement of the resource” (claim 11)
“the admitted radio resources” (claim 16)
“the radio resources admitted to the first UE” (claim 16)
“the measured initial traffic” (claim 17)
“The network node of claim 17, wherein the network node is configured to determine” (claim 18)
Claims 4-5, 13-14 are indefinite because of the following reasons:
For claim 4, it’s unclear if “the first prediction” refer to “a first prediction” in claim 4 or “a first prediction” in claim 1 (which claim 4 depends on)
For claim 4, it’s unclear if “the first threshold” refer to “a first threshold” in claim 4 or “a first threshold” in claim 1.
For claim 5, it’s unclear if “the measured data traffic load between the network node and the one or more second UEs” refer to “a measured data traffic load between the network node and the one or more second UEs” in claim 4 or “a measured data traffic load between the network node and the one or more second UEs” in claim 1.
For claim 13, it’s unclear if “the first prediction” refer to “a first prediction” in claim 13 or “a first prediction” in claim 10.
For claim 13, it’s unclear if “the first threshold” refer to “a first threshold” in claim 13 or “a first threshold” in claim 10.
For claim 14, it’s unclear if “the measured data traffic load between the network node and the one or more second UEs” refer to “a measured data traffic load between the network node and the one or more second UEs” in claim 13 or “a measured data traffic load between the network node and the one or more second UEs” in claim 10.
Due to the large number of antecedent basis related issues, Examiner recommends Applicants to recheck the claim language for other possible antecedent basis related issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 6 contains limitation “determining the first threshold related to the first prediction as a function of the measured data traffic load between the network node and the one or more second UEs” which fails to further limit the subject matter (“determining a first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs”) of claim 1 upon which it depends. 
Similarly, claim 15 contains limitation “determining the first threshold related to the first prediction as a function of the measured data traffic load between the network node and the one or more second UEs” which fails to further limit the subject matter (“determine a first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs”) of claim 10 upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462